Hall, Presiding Judge,
dissenting. This case has already been tried twice by a jury with a verdict of guilty on both occasions. In 1969 this court reversed the first conviction on the ground that the charge was in error in failing to instruct the jury that they might recommend punishment as for a misdemeanor. I regret that we must now reverse the judgment on one count of the indictment because of the error found in the court’s charge as to Count 1. Campbell v. State, 106 Ga. App. 588 (2) (127 SE2d 698). This is based upon a technical legal fiction that any error in the charge is presumed to have misled the jury. However, I dissent from the holding that we must also reverse the judgment of conviction on Count 2 of the indictment. The trial judge separated his charges on these counts. There is no error in the latter charge. To pile one technical legal fiction upon another and hold that it is presumed that the error in the charge as to Count 1 also misled the jury as to the charge on Count 2 is unsupported by reason or precedent.
One need not be a student of psychology to realize that the court’s charge on the intricacies of the Uniform Narcotic Drug Act and the Georgia Drug Abuse Control Act had very little influence on the jury’s action. The evidence of guilt was strong and any average juror knows that the sale of these drugs without a prescription is illegal.
While both the Georgia and United States Constitutions guarantee every person accused of a crime a "fair” trial, they do not guarantee one a "perfect” trial. As Justice Holmes said: "No one can think it desirable that criminals should escape through technicalities which are useless as safeguards to liberty, and only serve to make conviction more a matter of chance.” Holmes: Uncollected Letters, III. We should always remember the cautionary advice of Justice Cardozo: "There is danger that the criminal law will be brought into contempt ... if gossamer possibilities of prejudice to a defendant are to nullify a sentence . . . and set the guilty free.” Snyder v. Massachusetts, 291 U. S. 97, 122 (54 SC 330, 78 LE 674, 90 ALR 575).
I would affirm the judgment as to the conviction on Count 2 of the indictment.
I am authorized to state that Judge Eberhardt concurs in this dissent.